Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to show or fairly teach a nut with a main body with a slanted hole with the inner diameter becoming successively smaller with the small diameter end portion having a plurality of stepped portions of differing height, with the stepped portions having end portion positions that are adjacent to each other and a plurality of slidable segments within the slanted hole. NHK Spring (EP 1103734) shows a nut with slidable segments on a slanted hole, but the reference is silent as to stepped portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993